DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Statutory Type Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patenVpatents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIN25, or PTO/AIN26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. ln re Longi- 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting
because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 

Claims 1, 8 and 14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 3, 6 and 7 of referenced patent “US 10496539 B1”. Although the claims at issue are not identical, they are not patentably distinct from each other.

This is a non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented.

	Regarding claim 1, claim 3 of referenced patent “US 10496539 B1” as shown in the table below contains all the elements/limitations of the instant application and as such claims 3 of referenced patent “US 10496539 B1” anticipates claim 1 of the instant application.
Instant Application 16/597,951
Referenced patent “US 10496539 B1”
Claim 1:
Claim 3:
1. An apparatus comprising:
1. An apparatus comprising:
 a computing device comprising a processor that runs a host application,
a computing device comprising a processor that runs a host application,
 a non-volatile cache that is directly accessed by the processor,
a non-volatile cache that is directly accessed by the processor,

a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 
wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache. 
 wherein the computing device is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data.  
3. The apparatus of claim 1 wherein the host is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data. 


	Regarding claim 8, claim 6 of referenced patent “US 10496539 B1” as shown in the table below contains all the elements/limitations of the instant application and as such claim 6 of referenced patent “US 10496539 B1” anticipates claim 8 of the instant application.
Instant Application 16/597,951
Referenced patent “US 10496539 B1”
Claim 8:
Claim 6:
8. An apparatus comprising:
1. An apparatus comprising:
 a computing device comprising a processor that runs a host application,
a computing device comprising a processor that runs a host application,
 a non- volatile cache that is directly accessed by the processor,
a non-volatile cache that is directly accessed by the processor,
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and

a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 
wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache. 
 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device.  
6. The apparatus of claim 1 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device. 


	Regarding claim 14, claim 7 of referenced patent “US 10496539 B1” as shown in the table below contains all the elements/limitations and as such claim 7 of referenced patent “US 10496539 B1” anticipates claim 14 of the instant application.
Instant Application 16/597,951
Referenced patent “US 10496539 B1”
Claim 14:
Claim 7:
14. An apparatus comprising:
1. An apparatus comprising:
 a computing device comprising a processor that runs a host application,
a computing device comprising a processor that runs a host application,
 a non-volatile cache that is directly accessed by the processor,
a non-volatile cache that is directly accessed by the processor,
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 
wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache. 
 
7. The apparatus of claim 1 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to a first agreed upon value in a first message received from a storage array in which the host application data is stored. 


	
Statutory Type Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

	Claims 2, 9 and 15 are rejected on the ground of statutory double patenting as being unpatentable over claims 3, 6 and 7 of referenced patent “US 10496539 B1”. The claims at issue are identical.

	Regarding claim 2, claim 3 of referenced patent “US 10496539 B1” as shown in the table below contains every element of claim 2 and as such anticipates claim 2 of the instant application. The term “the host” in the parent claim should actually be “the computing device” based on what’s recited in claim 1 of the parent patent. 
Instant Application 16/597,951
Referenced patent “US 10496539 B1”
Claim 2:
Claim 3:
1. An apparatus comprising:
1. An apparatus comprising:
 a computing device comprising a processor that runs a host application,
a computing device comprising a processor that runs a host application,
 a non-volatile cache that is directly accessed by the processor,
a non-volatile cache that is directly accessed by the processor,
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 
wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache. 
 wherein the computing device is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data.  
3. The apparatus of claim 1 wherein the host is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data. 
2. The apparatus of claim 1 wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache.  
 


	Regarding claim 9, claim 6 of referenced patent “US 10496539 B1” as shown in the table below contains every element of claim 9 and as such anticipates claim 9 of the instant application.
Instant Application 16/597,951
Referenced patent “US 10496539 B1”
Claim 9:
Claim 6:
1. An apparatus comprising:
1. An apparatus comprising:
 a computing device comprising a processor that runs a host application,
a computing device comprising a processor that runs a host application,
 a non- volatile cache that is directly accessed by the processor,
a non-volatile cache that is directly accessed by the processor,
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device.  
wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache. 
9. The apparatus of claim 8 wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache.  
6. The apparatus of claim 1 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device. 



	Regarding claim 15, claim 7 of referenced patent “US 10496539 B1” as shown in the table below contains every element of claim 15 and as such anticipates claim 15 of the instant application.
Instant Application 16/597,951
Referenced patent “US 10496539 B1”
Clm 15:
Claim 7:

a computing device comprising a processor that runs a host application,
 a non-volatile cache that is directly accessed by the processor,
a non-volatile cache that is directly accessed by the processor,
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 
wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache. 
 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to a first agreed upon value in a first message received from a storage array in which the host application data is stored  
7. The apparatus of claim 1 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to a first agreed upon value in a first message received from a storage array in which the host application data is stored. 
15. The apparatus of claim 14 wherein the destaging program sends a dirty page message to another computing device in response to a newly written host data extent being written into the dedicated host application data cache.  
 



Claim Objections
Claims 10, 16 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 5, 6 and 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in 
Regarding claim 10, claim 5 contains all the elements/limitations of claim 10 and contains only those elements/limitations that claim 10 contains as shown in the table below. Therefore, claim 10 is a duplicate of claim 5.
Claim 5
Claim 10
 a computing device comprising a processor that runs a host application,
 a computing device comprising a processor that runs a host application,
 a non-volatile cache that is directly accessed by the processor,
 a non- volatile cache that is directly accessed by the processor,
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 wherein the computing device is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data.  
 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device.  
5. The apparatus of claim 1 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device.  
10. The apparatus of claim 8 wherein the host is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data.  


Regarding claim 16, claim 6 contains all the elements/limitations of claim 16 and contains only those elements/limitations that claim 16 contains as shown in the table below. Therefore, claim 16 is a duplicate of claim 6.
Claim 6
Claim 16
 a computing device comprising a processor that runs a host application,
 a computing device comprising a processor that runs a host application,
 a non-volatile cache that is directly accessed by the processor,
 a non-volatile cache that is directly accessed by the processor,
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and

 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 wherein the computing device is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data.  
 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to a first agreed upon value in a first message received from a storage array in which the host application data is stored  
6. The apparatus of claim 1 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to a first agreed upon value in a first message received from a storage array in which the host application data is stored.  
16. The apparatus of claim 14 wherein the host is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data.  



Regarding claim 19, claim 13 contains all the elements/limitations of claim 19 and contains only those elements/limitations that claim 19 contains as shown in the table below. Therefore, claim 19 is a duplicate of claim 13.
Claim 13
Claim 19
 a computing device comprising a processor that runs a host application,
 a computing device comprising a processor that runs a host application,
 a non- volatile cache that is directly accessed by the processor,
 a non-volatile cache that is directly accessed by the processor,
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a memory allocator that allocates a portion of the non-volatile cache as a dedicated host application data cache, and
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 a destaging program stored on non-transitory memory that destages host application data from the host application data cache in accordance with a destaging plan,
 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device.  
 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to a first agreed upon value in a first message received from a storage array in which the host application data is stored  
13. The apparatus of claim 8 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to a first agreed upon value in a first message received from a storage array in which the host application data is stored.  
19. The apparatus of claim 14 wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device.  





Allowable Subject Matter
Regarding Claim 1 no prior art teaches “wherein the computing device is responsive to a dirty page message from another computing device to refrain from accessing corresponding host application data”.
Therefore, claim 1 would be allowable given non-statutory double patenting rejection is overcome.
Regarding claim 8 no prior art teaches “wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to reboot of the computing device.”
Therefore, claim 8 would be allowable given non-statutory double patenting rejection is overcome.
Regarding claim 14 no prior art teaches “wherein the destaging program destages all extents of host application data from the dedicated host application data cache in response to a first agreed upon value in a first message received from a storage array in which the host application data is stored”.
Therefore, claim 14 would be allowable given non-statutory double patenting rejection is overcome.

Claims 11-13 are objected to as being dependent upon rejected base claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 and 20 are objected to as being dependent upon rejected base claim 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571) 270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138 

/SHAWN X GU/
Primary Examiner, AU2138